Third District Court of Appeal
                              State of Florida

                     Opinion filed January 27, 2021.

                           ________________

                             No. 3D20-717
                      Lower Tribunal No. 17-29422
                         ________________


                             Adrian Santos,
                               Appellant,

                                    vs.

                        City of Miami, etc., et al.,
                                Appellees.


     An Appeal from the Circuit Court for Miami-Dade County, Mavel Ruiz,
Judge.

     The Cunill Law Firm, P.A., and Andrea S. Cunill, for appellant.

      Victoria Méndez, City Attorney, and John A. Greco, Deputy City
Attorney, for appellees.


Before FERNANDEZ, SCALES, and HENDON, JJ.

                        ON CONFESSION OF ERROR

PER CURIAM.
     Adrian Santos appeals the trial court’s Order Granting Defendant’s

Motion to Dismiss, Denying Plaintiff’s Motion for rehearing and Final

Judgment. Santos’ original complaint alleged three counts against the City

of Miami and Armando Aguilar, Jr. (collectively “The City”). The original

complaint was dismissed without prejudice and Santos was allowed 30 days

to file an amended complaint, which he timely filed. The City filed a motion

to dismiss the amended complaint and, without conducting a hearing, the

trial court entered the order presently on appeal; however, the order is

directed to the original complaint and not the amended complaint.

     In its answer brief the City commendably confesses error and requests

that we reverse and remand for the trial court to consider its motion to

dismiss the amended complaint, and we do so now.

     Reversed and remanded for further proceedings.




                                     2